NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


JAMAL KEVIN DELAUGHTER,                   )
DOC #511498,                              )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D18-1753
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed May 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b) (2) from the Circuit Court for
Pinellas County; Philip J. Frederico.

Jamal Kevin Delaughter, Pro Se.


PER CURIAM.


              Affirmed.


KELLY, BLACK, and LUCAS, JJ., Concur.